Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0149901 to Jayne et al. in view of U.S. Pub. No. 2010/0291522 to Cook et al.
Claim 1, Jayne discloses a support device comprising a panel (32,54) capable of being positioned between a gurney or stretcher and a patient during administration of CPR to provide rigidity to the gurney or stretcher; a visible indicator defined on the panel and configured to provide visible indication to a CPR administrator [0009]-[0011][0046][0058]. Jayne discloses interface devices and visual displays for integrating and coordinating the operation of the external chest compression and pacing, but is silent to the visible indication including colored lights that illuminate at a rate that approximates a desired CPR chest compression rate. Cook discloses a visible indicator .

Claims 2-3, 5, 8, 10-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0149901 to Jayne et al. in view of U.S. Pub. No. 2010/0291522 to Cook et al., and further in view of U.S. Pat. No. 5,386,604 to Ricketts.
Claims 2-3, 5, 8, 10-11, and 14, Jayne discloses all the structural limitations as stated above and the panel further defines a means for embedding a defibrillator module 46 (fig. 1)[0044], but is silent to a pocket. Ricketts discloses a pocket 58 made from a compliant material placed on an exterior surface of a support (col. 6 lines 47-55). Selecting from a plethora of known storage means is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a pocket as stated above yielding predictable results .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0149901 to Jayne et al. in view of U.S. Pub. No. 2010/0291522 to Cook et al., and further in view of U.S. Pat. No. 5,263,213 to Robertson et al.
Claim 6, Jayne discloses the device, but is silent to a gripping surface. Roberson discloses a panel having a cutout 22 for providing a gripping surface 23. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a gripping surface as taught by Robertson yielding predictable results that provide a means to facilitate lifting or movement of the support surface of Jayne.







12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2009/0149901 to Jayne et al. in view of U.S. Pub. No. 2010/0291522 to Cook et al., U.S. Pat. No. 5,386,604 to Ricketts, and further in view of U.S. Pat. No. 5,263,213 to Robertson et al.

Claim 12, Jayne discloses the device, but is silent to a gripping surface.  Roberson discloses a panel having a cutout 22 for providing a gripping surface 23. It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a gripping surface as taught by Robertson yielding predictable results that provide a means to facilitate lifting or movement of the support surface of Jayne.  




Response to Arguments
Applicant's arguments filed 04/08/21 have been fully considered but they are not persuasive.   With regards to the Applicant’s argument that the visible indicator is not in communication with an external mechanical compression actuator, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Contrary to the Applicant’s argument, the visible indicator 60 as explicitly taught by Cook is provided .  
Cook discloses a visible indicator 60 placed on top surface of a training device that includes light indicators 64 illuminated at preferred performance rates that include 100 or more compressions per minute [0045].  As previously stated, selecting a range of values for the compression rate is considered an obvious modification one having ordinary skill would not have found it novel or inventive to merely select a chest compression rate range between 100 to about 120 compressions per minute yielding predictable results that provide an equivalent and alternative chest compression rate for the device of Jayne.


PRINCIPLES OF LAW  "Section 103 forbids issuance of a patent when 'the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.'" KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1734 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 1740.
Contrary to the Applicants arguments, the Applicant has provided no evidence that the visible indicator of Cook is in communication with an external compression 
  Once again, the Examiner has set forth reasons for combining the references, and the reasons articulated by the Examiner have rational underpinnings. 

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673